Citation Nr: 0434503	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to service connection for cancer of the 
rectum (also claimed as colon cancer).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service from May 11, 1945, to July 3, 
1945, in the American Merchant Marine in oceangoing service.  
He also had prior unspecified service in the U.S. Coast 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In September 2001, the Board issued a decision denying 
service connection for carcinoma of the rectum and for a 
respiratory condition.  

The veteran appealed the September 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in a January 2003 order, granted a Joint 
Motion for Remand and to Stay Proceedings filed by the 
parties and vacated and remanded the September 2001 Board 
decision.  Thereafter, the Board remanded the case in 
September 2003, and again in September 2004 (the latter 
remand for the purpose of affording the veteran a requested 
hearing before the Board).  In December 2004, the veteran 
testified from the RO before the undersigned, seated in 
Washington, DC, at a videoconference hearing.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that he has a lung disorder as the 
result of exposure to asbestos while serving on active duty.  
He also contends that his exposure to asbestos is responsible 
for his rectal cancer treated in 1995.  The veteran argues 
that he was exposed to asbestos while serving in the Coast 
Guard aboard the U.S.S. Bayfield (APA 33), as well as when he 
served on vessels in the Merchant Marine.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and recognizes that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
In VAOPGCPREC 4-2000, VA's Office of General Counsel 
determined that paragraphs (a) and (b) of paragraph 7.21 
above were not substantive in nature, but that the above 
portion of paragraph 7.21(d) was substantive in nature.  See 
also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

Service records confirm that the veteran had active duty for 
VA purposes as an American Merchant Marine in oceangoing 
service from May 11, 1945, to July 3, 1945.  See 38 C.F.R. 
§ 3.7(x) (2004).  (The Board notes in passing that while the 
veteran remained employed with the Merchant Marine beyond 
July 3, 1945, none of that subsequent service is considered 
active duty for VA purposes.)  

The record also shows that he had a prior period of service 
with the U.S. Coast Guard, which would constitute another 
period of active service.  See 38 C.F.R. § 3.7(h) (2004).  
Specifically, the record contains a March 1942 hospital 
summary from the U.S. Public Health Service showing that the 
veteran was serving at that time in the U.S. Coast Guard as 
an Apprentice Seaman.  The Board's own research also shows 
that he served on the U.S.S. Bayfield, a vessel manned by 
Coast Guard personnel for a time, prior to May 11, 1945.  
Unfortunately, there is no indication that VA has attempted 
at any point to verify the precise dates of the veteran's 
service in the Coast Guard.  More importantly, the RO has not 
undertaken efforts to determine whether the veteran was 
exposed to asbestos while serving in the Coast Guard 
(although exposure to asbestos during the period of active 
duty with the Merchant Marine has apparently been conceded).

In January 2000, a VA physician concluded that recent chest 
X-ray studies of the veteran did not show pulmonary 
asbestosis, but instead demonstrated the presence of chronic 
obstructive pulmonary disease (COPD); the physician also 
concluded that certain abnormal findings on recent pulmonary 
function tests were not likely due to asbestos exposure.

In an August 2003 statement, Brian M. Dorsk, M.D., indicated 
that he had interviewed the veteran and reviewed certain 
records provided to him by the veteran's representative.  Dr. 
Dorsk understood that the veteran served in the Merchant 
Marine for many years, during which time he was exposed to 
asbestos, and that the veteran also had a past smoking habit 
which had lasted 12 years.  Dr. Dorsk concluded that the 
veteran's asbestos exposure while in the Merchant Marine 
clearly played a significant role in the causation of his 
pleural thickening and COPD, and that the exposure was severe 
enough to cause the current pulmonary disease.

In a March 2004 statement, a VA physician concluded that the 
veteran had COPD, and that although exposure to asbestos 
during the seven-week timeframe of his active service in the 
Merchant Marine could have resulted in some lung damage, the 
veteran's COPD was more likely related to his smoking history 
than to the limited exposure to asbestos.  In an April 2004 
statement, another VA physician agreed that exposure to 
asbestos in the short timeframe from May to July 1945 was 
unlikely to have caused the current lung disorder, and that 
the veteran's smoking history was the more likely etiologic 
factor.

As indicated above, there are conflicting medical opinions as 
to the etiology of the veteran's current lung disorder.  
Unfortunately, each of the medical opinions is based on an 
incomplete history of the veteran.   The VA medical opinions 
are limited to the short period of active service served by 
the veteran in the Merchant Marine, although he had a much 
longer prior period of active service in the U.S. Coast 
Guard.  Dr. Dorsk based his opinion on the veteran's lengthy 
service in the Merchant Marine, although the only such 
service constituting active service for VA purposes is the 
short period from May to July 1945, and not the several 
decades the veteran served in that organization after July 
1945.

In short, verification of the veteran's dates of service in 
the U.S. Coast Guard, and development actions to determine 
whether he was exposed to asbestos while in the Coast Guard, 
are necessary prior to the adjudication of the claim for 
service connection for lung disability.  In addition, given 
the deficiencies described above in the VA and private 
medical opinions on file, the Board finds that another VA 
examination of the veteran is warranted under the 
circumstances.

With respect to the claim for cancer of the rectum, a July 
1999 VA examiner concluded that the referenced adenocarcinoma 
had been an isolated cancer occurring 50 years after the 
reported history of exposure to asbestos, and that the 
likelihood of the cancer being related to asbestos exposure 
was remote.  Dr. Dorsk, in his August 2003 statement, 
explained that he doubted there was any likelihood of proving 
that asbestos exposure contributed to colorectal cancer.  In 
a statement received in January 2004, a VA physician (whom 
the veteran asserts linked his rectal cancer to asbestos 
exposure in service) concluded, after reviewing the veteran's 
claims file, that the veteran's rectal cancer and asbestos 
exposure were not related, and that he had never told the 
veteran that asbestos exposure was linked to rectal cancer.

Although the medical opinions currently on file are 
unsupportive of the veteran's rectal cancer claim, given the 
development to be undertaken with respect to the lung 
disorder claim, the Board finds that an additional VA 
examination of the veteran would be helpful in the 
adjudication of the claim for service connection for cancer 
of the rectum.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact both the 
National Personnel Records Center (NPRC) 
and the U.S. Coast Guard, and request 
that the NPRC and the U.S. Coast Guard 
provide verification of the veteran's 
periods of service in the U.S. Coast 
Guard.  The RO should also request that 
the NPRC search its records for any 
service medical records for the veteran 
for the period from January 1941 to July 
1945, and to provide any such records 
found.  The RO should additionally 
request that the NPRC and/or the U.S. 
Coast Guard provide the ship history of 
the U.S.S. Bayfield (APA 33) for the 
period from January 1941 to July 1945.

4.  Following the development requested 
above, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
lung disability.  All indicated studies, 
including chest X-rays and pulmonary 
function testing, should be performed, 
and all findings should be reported in 
detail.  The examiner should be requested 
to answer each of the following 
questions:

A.  Does the veteran have 
asbestosis?

B.  Assuming that the veteran was 
exposed to asbestos during his 
period of service in the U.S. Coast 
Guard, and while serving in the 
Merchant Marine from May 11, 1945, 
to July 3, 1945, is it at least as 
likely as not that the veteran has a 
lung disability that is 
etiologically related to service, to 
include his acknowledged exposure 
asbestos therein?
 
The rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
colorectal cancer.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
rectal cancer or any colon cancer 
(including any residuals thereof) is 
etiologically related to the veteran's 
periods of service in the U.S. Coast 
Guard or in the Merchant Marine (the 
latter from May 11, 1945 to July 3, 
1945), including to any exposure to 
asbestos therein, or was manifest within 
one year of his discharge from service.  
The rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 and 
5103A and 38 C.F.R. § 3.159, and the 
procedures for development and 
consideration of claims for service 
connection based on asbestos exposure 
provided in VA Manual 21-1, Part VI, 
para. 7.21.  Then, the RO should re-
adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


